Citation Nr: 1047222	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-39 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an effective date prior to May 18, 2006 for the 
grant of service connection for posttraumatic stress disorder 
(PTSD).

2. Entitlement to service connection for peripheral neuropathy of 
the extremities, to include as secondary to exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 
1969.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned and in October 2009, he testified at a 
personal hearing before a Decision Review Officer (DRO), both 
sitting at the RO.  Transcripts of these hearings are associated 
with the claims file.

The Veteran also filed timely notices of disagreement with the 
initial rating assigned for service-connected PTSD, the denials 
of higher ratings for service-connected bilateral hearing loss 
and tinnitus, and the denial of service connection for a cervical 
spine disorder.  He withdrew his PTSD rating claim at the October 
2009 DRO hearing, and as the record stands before the Board, he 
has not yet perfected the other appeals.  Therefore, the Board 
does not have jurisdiction over those issues at this time.

The issue of entitlement to service connection for 
peripheral neuropathy of the extremities is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service 
connection for PTSD that was received on May 18, 2006. 

2.  The claim of entitlement to service connection for PTSD filed 
prior to May 18, 2006, was properly adjudicated by the RO in a 
final rating decision issued in March 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to May 18, 2006 for the 
grant of service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Merits of the Claim

Under governing law, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection, shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year of separation from service; otherwise, 
the effective date shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  When an award of service 
connection is granted based upon new and material evidence 
received after the final disallowance of the Veteran's initial 
claim and which does not encompass service department records, 
the effective date of such an award shall be the date of receipt 
of the Veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  This 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155 (2010).  

The Veteran filed his initial claim of entitlement to service 
connection for PTSD in November 1996.  This claim was denied in a 
March 1997 rating decision.  In denying the claim, the RO noted 
the Veteran's combat stressors as denoted by his Purple Heart, 
but found that the evidence failed to show a diagnosis of PTSD.  
The only clinical evidence of record at that time was the report 
of a January 1997 VA examination, which reflected diagnosis of 
dysthymic disorder.  The Veteran also reported not seeking mental 
health treatment prior to the March 1997 rating decision.  Thus, 
the RO denied service connection for PTSD.

The Board acknowledges the Veteran's argument that the January 
1997 VA examiner made a clear error in that he failed to properly 
recognize the Veteran's combat history and Purple Heart, and 
thus, that the diagnosis of dysthymic disorder, rather than PTSD, 
was not based on all relevant information.  The examiner reported 
review of the claims file, but did not document the Purple Heart 
in the examination report, and in fact, states that the Veteran's 
stressors were not out of the ordinary.  However, no matter how 
erroneous this statement may be, a faulty VA examination report 
does not provide a basis for the grant of an earlier effective 
date for the Veteran's grant of service connection for PTSD. 

Determination of effective dates is dependent on the act of 
filing a claim by the Veteran and the adjudication of that claim 
by VA.  In this case, the Veteran filed a claim for service 
connection for PTSD in November 1996, which was denied by the RO 
in March 1997.  The Veteran did not appeal that decision, and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991) 
[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2010)].

The next communication from the Veteran with respect to this 
claim, or any claim, was the claim to reopen received by VA on 
May 18, 2006.  The proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), and only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 
1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date of 
his claim to reopen, even with new evidence supporting an earlier 
disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
("When a claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date of 
the claim to reopen."); see also Bingham v. Principi, 18 Vet. 
App. 470, 475 (2004).  The Veteran has argued that the January 
1997 VA examiner made a clear error; however, such a statement 
does not equate to a conclusion that the denial was wrong. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claim of entitlement to an effective date 
prior to May 18, 2006 for the grant of entitlement to service 
connection for PTSD.  Although the Board is sympathetic to the 
difficulties the Veteran has faced due to his PTSD, the fact is 
that he did not appeal the 1997 denial and he did not file a new 
claim until 2006.  Therefore, his claim must be denied.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to its duties to notify and assist 
a claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).
VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (applying VCAA notice requirements in service connection 
claims to the effective date).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the Veteran was provided notice as to the evidence required 
to establish an effective date in June 2006, prior to the initial 
unfavorable rating decision issued in October 2006.  This letter 
also advised him of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, his and VA's obligations in providing such evidence for 
consideration, and the evidence required to support a disability 
rating.  Thus, the Board finds that the Veteran was supplied all 
necessary notice under VCAA before the first adjudication of his 
claim.  

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim.  The Veteran's service treatment 
records, VA medical records, private medical records, and Social 
Security Administration (SSA) records were reviewed by both the 
AOJ and the Board in connection with adjudication of his claim.  

The Board observes that the Veteran submitted a release form for 
records from multiple providers in June 2006.  On this form, the 
Veteran did not supply complete addresses for any of these 
providers so as to enable VA to request the records.  Similarly, 
the Board notes that the request for records to Dr. L was 
returned by the U.S. Postal Service due to an insufficient 
address.  The law provides that, while VA is obligated to assist 
a claimant in the development of a claim, there is no duty on VA 
to prove the claim.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 190, 
193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  Therefore, to the extent these 
identified records are still outstanding, the Board determines 
that VA is not obligated to request them as the Veteran has not 
given VA the necessary information to determine where to direct 
any such request.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim.

As for the duty to provide a VA examination if necessary, the 
Board notes that the findings at a VA examination that occurred 
after the receipt of the claim by the RO are not relevant to 
whether an effective date prior to the date of claim is 
appropriate.  In light of the above, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
Veteran's claim without further development and additional 
efforts to assist or notify the Veteran in accordance with VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board addressing the merits of the claim.


ORDER

An effective date prior to May 18, 2006 for the grant of 
entitlement to service connection for PTSD is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

Although cognizant of the delay that will result, the Board finds 
that the Veteran's claim for service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to herbicides must be remanded.  Specifically, the 
Board finds that the Veteran should be afforded a VA examination 
for this claim.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In the present case, the treatment 
evidence reflects a diagnosis of peripheral neuropathy of the 
lower extremities, and the Veteran has attested to having 
symptoms related to this disorder since service.  Under certain 
circumstances, lay statements may serve to support a claim for 
service connection by demonstrating the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is 
competent to describe the symptoms he has experienced in his 
legs.  Therefore, the Board finds that the threshold criteria for 
scheduling a VA examination have been met.

Additionally, the Board notes that the most recent VA treatment 
record in the file is dated in February 2010, and the record 
shows that the Veteran receives VA treatment for his peripheral 
neuropathy within the Beckley VA facility.  Thus, since the claim 
is being remanded for a VA examination, all VA treatment records 
from the Beckley VA facility dated from February 2010 onward must 
be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file).



Accordingly, the case is REMANDED for the following action:

1.	Request VA treatment records from the 
Beckley VA facility dated from February 
2010 onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the etiology of his 
peripheral neuropathy of the extremities.  
The claims file should be made available 
for review, and the examination report 
should reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that the peripheral neuropathy 
exhibited by the Veteran is related 
to his presumed herbicide exposure or 
is otherwise directly related to his 
military service?
            
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
April 2010 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


